DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 1/7/2022 is acknowledged.  Claims 12-18 are withdrawn.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 19-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by JP 2013/182076A to Tsuchiya.
As to claim 1, Tsuchiya discloses an electronic device (See Fig. 3 and 7) comprising: 
a plurality of pixels (4); and 
a backlight (7) configured to produce backlight illumination for the plurality of pixels, 
(See Fig. 7) comprises: 
a substrate having an upper surface (14); 
a reflective layer (11) formed on the upper surface of the substrate, wherein the reflective layer has a plurality of openings (11c); and 
an array of light-emitting diodes (See Fig. 7, 13) mounted on the upper surface of the substrate, wherein the array of light-emitting diodes is overlapped by the plurality of pixels (See Fig. 3).  
driver integrated circuits (See Fig. 7, 18) mounted on the upper surface of the substrate (14), wherein each driver integrated circuit controls at least one light-emitting diode of the array of light-emitting diodes and wherein each light-emitting diode and each driver integrated circuit is positioned within a respective opening of the plurality of openings (See Fig. 7; Tsuchiya discloses a reflective layer 11 where elements 18 (driver) and light-emitting diodes (13) are arranged in openings 11C of reflective layer 11.).  
As to claim 2, Cheng in view of Tsuchiya discloses wherein the backlight has an active area and wherein each driver integrated circuit is positioned within the active area (Tsuchiya, See Fig. 3 and 7-8; Tsuchiya discloses elements 13 are arranged in openings 10A (See Fig. 3) which are arranged in an active area of the display 4.  These openings also arranged with elements 18 within.).  
As to claim 3, Cheng in view of Tsuchiya wherein the array of light-emitting diodes comprises a two-dimensional array of light-emitting diodes and wherein the driver integrated circuits are interspersed amongst the two-(Tsuchiya, See Fig. 3 and 7-8; Tsuchiya discloses elements 13 are arranged in a two-dimensional array of openings 10A (See Fig. 3) which are arranged in an active area of the display 4.  These openings also arranged with elements 18 within.).  
As to claim 9, Tsuchiya discloses wherein each driver integrated circuit comprises an additional reflective layer that covers a respective top surface of that driver integrated circuit (See Fig. 6, 11 cover 18).  
As to claim 19, Tsuchiya discloses an electronic device (See Fig. 3 and 6-7) comprising: 
a plurality of pixels (13); and 
a backlight (7) configured to produce backlight illumination for the plurality of pixels, 
wherein the backlight (See Fig. 6) comprises: 
a substrate (14); 
a two-dimensional array of light-emitting diodes (13) mounted on the substrate (14); and 
driver integrated circuits (18) mounted on the substrate, wherein each driver integrated circuit controls at least one light-emitting of the two-dimensional array of light-emitting diodes and has a respective top surface (See Fig. 6); and 
a reflective layer (11), wherein the reflective layer is formed on the top surface of a respective driver integrated circuit (See Fig. 6; The reflective layer 11 is formed on the top surface of elements 18.).  

(See Fig. 3 and 6-7; Tsuchiya discloses wherein the elements 18 are arranged within the openings 11C of the reflective layer 11.  The openings 11C are arranged in a two-dimensional array in which the elements 18 and the light-emitting elements 13 are arranged.).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2021/0063822 A1 to Wang et al (“Wang”).  
As to claim 6, Tsuchiya in view of Wang fails to disclose wherein the additional reflective layer is a reflective and thermally conductive layer having a thermal conductivity that is greater than 100 W/mK and a reflectance that is greater than 80%.  However, the office takes Official Notice such that these features are common and known in the prior art such that heat be properly dissipated to prevent overheating and light reflection be performed at a high efficiency.  
(See Fig. 6, reflective layer 11 formed over 18), but fails to disclose that reflectance is greater than 80%.  However, the office takes Official Notice such that these features are common and known in the prior art such that light reflection be performed at a high efficiency.  

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2021/0063822 A1 to Wang et al (“Wang”).  
As to claim 4, Tsuchiya fails to disclose wherein the backlight further comprises: an additional reflective layer attached to a lower surface of the substrate.
Wang discloses wherein the backlight further comprises: an additional reflective layer attached to a lower surface of the substrate (See Fig. 4, 600).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chang in view of Tsuchiya with the teachings wherein the backlight further comprises: an additional reflective layer attached to a lower surface of the substrate, as suggested by Wang thereby similarly enhancing light utilization in the device of Chang modified.  
As to claim 5, Tsuchiya discloses the backlight further comprises: a thermally conductive layer (Tsuchiya, See Fig. 3; ¶ 0025) attached to the lower surface of the substrate.  Further, Wang discloses the limitations regarding the additional reflective layer, wherein the additional reflective layer is interposed (See the rejection of claim 1).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2021/0165276 A1 to Garbar et al (“Garbar”).  
As to claim 7, Tsuchiya fails to disclose wherein the substrate comprises a layer of white diffusive glass.
Garbar discloses wherein the substrate comprises a layer of white diffusive glass (¶ 0068).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Tsuchiya with the teachings of Garbar wherein the substrate comprises a layer of white diffusive glass, as suggested by Garbar thereby similarly using known elements which enhance brightness uniformity within a display device of Tsuchiya.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2008/0284944 A1 to Jeong.  
As to claim 11, Tsuchiya fails to disclose wherein the array of light-emitting diodes is a two-dimensional array of light-emitting diodes that is arranged in plurality of zig-zag columns and a plurality of zig-zag rows.
(See Fig. 2; ¶ 0037).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Tsuchiya with the teachings of Jeong wherein the array of light-emitting diodes is a two-dimensional array of light-emitting diodes that is arranged in plurality of zig-zag columns and a plurality of zig-zag rows, as suggested by Jeong thereby similarly using known configurations for arranging light-emitting elements which were known in the prior art in the device of Tsuchiya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J LEE/
Primary Examiner, Art Unit 2624